DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 1/4/22.  Claims 2-8, 10, and 24 have been canceled.  Claims 25-27 are newly added. Claims 1, 9, and 17 have been amended. Claims 1, 9, and 11-23, and 25-27 are pending rejection below. Previously stated 35 USC 112 rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 9, 11-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA_20160273095_A1 in view of Ameen USPA_20140099491_A1.
1.	Regarding Claims 1, 9, 11-21, 23, and 25, Lin discloses an article, comprising: a vacuum compatible substrate; a protective film directly overlying at least a portion of the substrate (Abstract) as is being claimed in instant Claim 17, wherein said film comprises a fluorinated metal oxide containing yttrium (Claim 1).  Lin further discloses that said protective film is yttrium oxyfluoride or yttrium aluminum oxyfluoride (Claim 3), as is being claimed in instant Claim 14.  Furthermore, Lin discloses that said film is a graded film, the fluorine content of the film decreasing over a thickness of the film from an outer portion that is yttrium oxyfluoride to an inner portion that is yttria (Claim 4), as is being claimed in instant Claim 15.  Also, Lin discloses that the fluorine content of the film decreasing over a thickness of the film from an outer portion that is yttrium aluminum oxyfluoride to an inner portion that is yttrium aluminum oxide (Claim 7), as is being claimed in instant Claim 16.  This would obviously indicate that the fluorine content is higher at the outer portion than the inner portion.  Additionally, Lin discloses a method comprising: providing a vacuum compatible substrate; depositing a metal oxide containing yttrium onto the substrate, the metal oxide forming a film overlying the substrate; and fluoro-annealing the film (Claim 18).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but Lin discloses that its protective film can be fully or partially fluorinated (paragraph 0007), as is being claimed in instant Claim 12.  Furthermore, Lin discloses that its film can have a columnar structure (paragraph 0039) as is being claimed in instant Claim 13. Finally, Lin discloses fluorination methods scuh as by combustion and UV treatment (paragraph 0013) as is being claimed in instant Claim 25.
2.	However, Lin does not disclose the claimed film thickness range and fluoro-annealing temperature range.
3.	Ameen discloses an article comprising a substrate and a method of making thereof (Title) with a protective coating film over it comprising yttrium oxide (paragraph 0016) or yttrium aluminum (paragraph 0021) that is treated to a fluorine gas plasma (corresponds to claimed annealing) (Abstract) that leads to fluorination and results in yttrium oxyfluoride and/or yttrium aluminum oxyfluoride (paragraphs 0005, 0053).  Ameen discloses said film can have a desirable thickness ranging from 0.1 to 0.7 microns (as being claimed in instant Claims 1, 9, and 18-20) that can be varied depending on the specific end use or end application to which the substrate/film article is applied (paragraph 0027).  Lastly, Ameen discloses its film to be used as plasma etch-resistant films (Title) and atomic layer deposition methods (paragraph 0032), as is being claimed.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film thickness, of Lin, by using the thickness range Ameen.  One of ordinary skill in the art would have varied the thickness range to increase its utility as Ameen explicitly mentions that the thickness can be varied depending upon end use application.  Given that Lin also discloses using its invention as plasma-etch resistant films (Abstract) it would be obvious to try such thickness ranges mentioned by Ameen in different applications involving plasma-etch resistant films.
5.	With regards to the temperature limitations, Ameen discloses using a deposition temperatures ranging from 100C to 500C (paragraphs 0032, 0037, Claim 21). Moreover, Ameen discloses fluoro-annealing at a temperature including the claimed range of 200 to 250 Celsius (Ameen:  paragraphs 0032, 0033, 0037, 0042, 0048, and Claim 21), as is being claimed in instant Claims 9, 11, and 23. 
6.	One of ordinary skill in the art would have been motivated in modifying the annealing and depositing temperatures in the invention, of Lin, by using the temperatures, of Ameen, in order to attain resistance to degradation (Ameen: paragraph 0007).
7.	Regarding Claim 21, although Lin in view of Ameen do not suggest the claimed thickness range, it would be expected for one of ordinary skill in the art to try this range to determine if its invention can still be crack-free out a desire to further the utility and advantages of its invention. Ameen explicitly discloses that thicknesses can be varied depending on the specific end use or end application to which the substrate/film article is applied (paragraph 0027).
s 22, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA_20160273095_A1 in view of Ameen USPA_20140099491_A1, as applied to Claims 9 and 25, and further in view of Raisanen USPA_20090269941_A1.
8.	Regarding Claims 22 and 25, Lin in view of Ameen do not suggest using plasma ALD methods when depositing its yttrium-based films.
9.	Raisanen discloses plasma-enhanced deposition process for a metal oxide thin film (Title), such as yttira (paragraph 0037), that can be used in semiconductors (paragraph 0004). Raisanen discloses that its invention provides metal oxide films at a relatively low temperature that does not adversely affect such a material, a high throughput process even at such a relatively low temperature, and avoids damage to thermally unstable materials in the partially fabricated device (paragraphs 0018 and 0020).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ALD methods, of Lin in view of Ameen, by using the PEALD method, of Raisanen. One of ordinary skill in the art would have been motivated in doing so in order to obtain the afore-mentioned advantages listed by Raisanen.
11.	Regarding Claim 27, Lin in view of Ameen and further in view of Raisanen suggests using fluorinated yttrium (Lin: Claim 1).
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
Applicants state:  “The Office Action on page 6 cites to Ameen’s atomic layer chemical vapor deposition process (AL-CVD) (paragraph [0032], cited below with emphasis added) for allegedly disclosing the atomic layer depositing method of the amended independent claim 9. However, the AL-CVD method of Ameen, although abbreviated as ALD in Ameen, is still a CVD process that is different from the ALD process as recited in amended independent claim 9.”
The Examiner respectfully submits that the instant claim merely states “atomic layer depositing”, which Ameen discloses explicitly. To interpret Ameen’s explicitly mention of “ald” to mean “CVD” by way of a tertiary, external prior art reference is unpersuasive.
Applicant state: “Further, the CVD method used in Ameen operates at a much higher temperature range, such as 250°C to 350°C (Ameen, paragraph [0048]). 
The Examiner respectfully submits that Ameen discloses using a deposition temperatures ranging from 100C to 500C (paragraphs 0032, 0037, Claim 21) which teaches the claimed range. A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
The remaining arguments continually misinterpret Ameen’s explicit disclosure of using “ALD” to mean CVD by way of an uncited, tertiary prior art reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 29, 2022